              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:17-cv-00282-MR-DSC


RELION MANUFACTURING, INC.,     )
                                )
                   Plaintiff,   )
                                )
     vs.                        )              ORDER
                                )
TRI-PAC, INC.,                  )
                                )
                   Defendant/   )
                   Third Party  )
                   Plaintiff,   )
                                )
     vs.                        )
                                )
APTARGROUP, INC.,               )
                                )
                   Third Party  )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Third Party Defendant

AptarGroup, Inc.’s Motion to Dismiss, or in the Alternative, Motion to Compel

Arbitration and Stay Judicial Proceedings [Doc. 34]; the Magistrate Judge’s

Memorandum and Recommendation [Doc. 40] regarding the disposition of

that motion; and the Third Party Defendant’s Objections to the Memorandum

and Recommendation [Doc. 41].
     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable David S. Cayer, United States Magistrate Judge,

was designated to consider the Third Party Defendant’s motion and to submit

a recommendation for its disposition.

     On February 8, 2019, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the motion to dismiss and alternative motion to

compel arbitration. [Doc. 40]. The parties were advised that any objections

to the Magistrate Judge’s Memorandum and Recommendation were to be

filed in writing within fourteen (14) days of service.     The Third Party

Defendant timely filed Objections on February 22, 2019. [Doc. 41].

     The Third Party Defendant AptarGroup, Inc. (“Aptar”) objects to the

Magistrate Judge’s recommendation that the Motion to Dismiss pursuant to

Rule 12(b)(6) should be denied. In so arguing, Aptar complains that the

Magistrate Judge addressed only the first count of the Third Party Complaint

and did not address the insufficiency of the allegations with respect to the

other two counts. [Doc. 41 at 2]. Aptar, however, did not raise any specific

argument in its Motion to Dismiss regarding the insufficiency of the

allegations pled in support of the second and third counts of the Third Party

Complaint. Rather, it limited its Rule 12(b)(6) argument solely to the first
                                        2
count.   [See Doc. 35 at 8-10].     Aptar cannot use its objections to the

Memorandum and Recommendation as a platform to raise new issues it

never asserted in its Rule 12(b)(6) motion. See ContraVest Inc. v. Mt.

Hawley Ins. Co., 273 F. Supp. 3d 607, 620 (D.S.C. 2017) (“the court is not

obligated to consider new arguments raised by a party for the first time in

objections to the magistrate’s report”) (citation omitted).    This objection,

therefore, is overruled.

      With respect to the other objections raised by Aptar, after careful

consideration of the Memorandum and Recommendation and the Plaintiff’s

Objections thereto, the Court finds that the Magistrate Judge’s proposed

conclusions of law are correct and consistent with current case law.

Particularly, the Magistrate Judge concluded that the arbitration clause is not

part of the contract between the parties because of the operation of § 2-207

of the UCC. [See Doc. 40 at 6]. Aptar did not even address § 2-207 in its

motion to compel arbitration. In its objections, however, Aptar complains that

the Magistrate Judge failed to make any findings regarding whether the

attempt to include the arbitration clause in the parties’ contract was an

unreasonable surprise.     [See Doc. 41 at 8].     Again, an objection to a

Memorandum and Recommendation is not the appropriate forum to raise a

new basis for the relief sought. See ContraVest, 273 F. Supp. 3d at 620.
                                      3
Moreover, to the extent that it argues that such findings are necessary, Aptar

has failed to present any record on which the Court could make such

findings.

      Accordingly, the Court hereby overrules the Plaintiff’s Objections and

accepts the Magistrate Judge’s recommendation that the motion to dismiss

and alternative motion to compel arbitration should be denied.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Objections to the

Memorandum and Recommendation [Doc. 41] are OVERRULED; the

Memorandum and Recommendation [Doc. 40] is ACCEPTED; and the Third

Party Defendant’s Motion to Dismiss, or in the Alternative, Motion to Compel

Arbitration and Stay Judicial Proceedings [Doc. 34] is DENIED.

      IT IS SO ORDERED.

                              Signed: March 1, 2019




                                         4
